Citation Nr: 0430676	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, 
exclusive of a temporary total convalescent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran requested an increased rating for his left knee 
disability in August 2002.  After failing to report for a VA 
examination scheduled in September 2002, the RO continued the 
veteran's 10 percent rating in a November 2002 decision, 
unaware that the veteran had actually presented for a re-
scheduled VA examination in October 2002.  The veteran 
informed the RO of such in a November 2002 notice of 
disagreement (NOD), along with the fact that he had 
arthroscopic surgery on his left knee.  In a December 2002 
rating decision, the RO assigned increased ratings as 
follows:  100 percent pursuant to 38 C.F.R. § 4.30 (2003) 
from September 26, 2002 to October 31, 2002; and 10 percent 
beginning November 1, 2002.   In his April 2003 substantive 
appeal (VA Form 9) and in subsequent correspondence, the 
veteran has evidenced an intent to appeal only with regard to 
the 10 percent rating assigned in the November 2002 rating 
decision.  Therefore, any decision by the RO will not 
consider the propriety of the 100 percent total disability 
rating pursuant to 38 C.F.R. § 4.30, but instead the 10 
percent assignment before and after such.  The issue is 
phrased accordingly.

The Board notes that in a September 2002 statement, the 
veteran appears to be raising a claim for service connection 
for his right knee.  This matter is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

First, the record does not reflect that the RO has strictly 
complied with the notification requirements of the Veterans 
Claims Assistance of 2000 (VCAA) and the implementing 
regulations.  Although the RO sent a VCAA letter to the 
veteran in August 2002, that letter only provided that the RO 
was working on an increased evaluation claim.  The RO has not 
provided the veteran with appropriate notice of the evidence 
and information required to substantiate the rating claim on 
appeal.  

Second, the veteran last presented for a VA examination in 
October 2002, only days after having arthroscopic surgery on 
his left knee.  The examiner noted that there was instability 
of the left knee, "but a full examination cannot be done 
because of the recent surgery."  Thus, based on the existing 
medical evidence, the extent of the veteran's left knee 
instability remains unclear and a more contemporary 
examination is needed in order to ensure an accurate 
consideration of the current nature and severity of the 
veteran's left knee disability.  In this regard the Board 
further notes that VAOPGCPREC 9-2004 (September 17, 2004) now 
provides that separate ratings (for limitation of flexion and 
limitation of extension) may be awarded for motion limitation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2004), and, that pursuant to VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998); VAOPGCPREC 23-97 62 Fed. Reg. 63,604 (1997), 
when a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and a veteran also has arthritis with 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  Such legal criteria should be considered in 
connection with the veteran's rating claim.

Accordingly, the case is REMANDED to the AMC for the 
following:

1.  The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 
(2003), as detailed below, are fully 
complied with and satisfied.  The veteran 
should be advised as to the nature of the 
evidence needed to support his claim for 
entitlement to an increased rating for 
residuals of a left knee injury; which 
information and evidence, if any, that he 
is to provide to VA; which information 
and evidence, if any, that VA will 
attempt to obtain on his behalf; and that 
he should provide any evidence in his 
possession that pertains to the claim.  

2.  The AMC should contact the veteran 
and provide him an additional opportunity 
to identify the names and addresses of 
all health care providers (VA or non-VA) 
where he has received treatment for a 
left knee disability.  After receiving 
this information and any necessary 
releases, the AMC should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include additional 
records from the Chicago Westside VA 
Hospital, covering the period from 
November 20, 2002, to the present.

3.  The AMC should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected residuals of 
left knee arthroscopy.  The claims file 
must accompany the examination request 
and the completed examination report 
should reflect review of relevant 
evidence therein.  All indicated studies, 
including X-rays, should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to all 
of the veteran's current left knee 
disability.  The examiner should 
specifically identify the presence and 
severity, or absence of, instability 
and/or arthritis in the left knee.  The 
examiner is also requested to report 
active and passive ranges of left knee 
flexion and extension.  In reporting 
ranges of motion, the examiner should 
specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain as well as any 
additional functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use, assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is further requested to 
identify the impact of the veteran's 
service-connected residuals of left knee 
arthroscopy on his ability to work and/or 
to participate in everyday activities.

All opinions expressed should be 
accompanied by supporting rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should review the 
record and readjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given the appropriate period 
of time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (4).


